Citation Nr: 0600610	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-10 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.

2.  Entitlement to a compensable evaluation for residuals of 
fracture of the right fifth metacarpal.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  An October 
2003 Board decision determined that new and material evidence 
had been received to reopen a claim for service connection 
for a gastrointestinal disorder.  Then, that issue and the 
issues of service connection for DJD of the cervical spine 
and entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metacarpal were remanded for 
further development.  

Thereafter, a March 2005 rating decision granted service 
connection for gastroesophageal reflux disease (GERD), 
gastritis, duodenitis, and a hiatal hernia and assigned an 
initial 30 percent disability rating, both effective December 
3, 1996.  This grant of service connection is a complete 
grant of the benefit sought on appeal and, thus, that matter 
is no longer before the Board.  As there is no jurisdiction 
conferring notice of disagreement (NOD) as to the downstream 
elements of effective date or compensation level, no such 
issues are now in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

The case has now been returned for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board acknowledges that an opinion was expressed on VA 
examination in April 2002 that the veteran's cervical spine 
disorder, then classified as degenerative disc disease (DDD) 
and not DJD, was felt more likely than not to be not service 
related as it was not evident until about 30 years "later 
and there is no evidence of any neck trauma in service."  

Nevertheless, the Board remanded the case in October 2003 for 
"specialty examinations to ascertain the nature and etiology 
of his claimed disabilities" and the severity of his 
service-connected residuals of fracture of the right fifth 
metacarpal.  However, no such VA examinations were performed.  
Rather, he was provided a VA gastrointestinal examination and 
an examination of his service-connected right shoulder 
disability.  

In Stegall v. West, 11 Vet. App. 268 (1998) it was held that 
a remand by the Board confers on the veteran a right to 
compliance. 

So, the case must again be remanded for VA examinations.  
Accordingly, the case is remanded for the following actions: 

1.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected residuals of a fracture of the 
right fifth metacarpal.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
all needed range of motion studies and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

The examination should determine whether there is 
any ankylosis of any joint associated with the 
right fifth metacarpal, to include considering 
whether rating for amputation of the right fifth 
finger is warranted, or whether an additional 
evaluation is warranted for resulting limitation 
of motion of other digits or interference with 
overall function of the hand.  Generally see 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004).  

If no opinion can be rendered, an explanation 
should be set forth.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of the DJD of the cervical 
spine that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's DJD of the cervical spine.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any DJD of the cervical spine that the 
veteran now has is of service origin or whether 
it is at least as likely as not that any DJD of 
the cervical spine manifested within one year of 
service discharge in January 1970.  

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed DJD of the cervical spine is otherwise 
proximately due to or the result of his already 
service-connected osteoarthritis of the right 
shoulder.  Note:  this latter question includes 
indicating whether it is at least as likely as 
not that the service-connected osteoarthritis of 
the right shoulder has aggravated the claimed DJD 
of the cervical spine, and, if so, to what extent 
above and beyond the level of impairment existing 
prior to the aggravation.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

3.  If the benefits sought remain denied, send 
the veteran and his representative an appropriate 
Supplemental Statement of the Case (SSOC).  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

